DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rivas-Davila et al. (US 2021/0075333; hereinafter Rivas) in view of Wagner et al. (US 2008/0130323; hereinafter Wagner).

Regarding claims 1 and 19-20, Rivas discloses an x-ray source (pars. 30, 40, 55, 57, and 59) comprising: an x-ray source and a high voltage power supply (fig. 2A) : the high voltage power supply including multiple planar (fig. 4a) transformers (in 222), each defining a stage, electrically coupled in series (via 224), including a lowest voltage stage (224-N) and a highest voltage stage (224-1); each stage comprising: (a) a primary circuit (LP) including an alternating current source (via 103) electrically-coupled to a primary winding and configured to provide alternating electrical current through the primary winding, the primary winding being a primary trace (fig. 4a: copper traces on inverter side) on a primary circuit board (fig. 4a: FR4 sheet on inverter side), the primary trace including a spiral shape (figs. 2A and 6A); (b) a secondary circuit including a secondary winding (LS) and a rectifier circuit (224) in series, the secondary winding being a secondary trace (fig. 4a: copper traces on rectifier side) on a secondary circuit board (fig. 4a: FR4 sheet on rectifier side), the secondary trace including a spiral shape (figs. 2A and 6A); (c) the primary winding located in close proximity to the secondary winding such that the alternating electrical current through the primary winding will induce an alternating electrical current through the secondary winding (fig. 4a); and (d) the rectifier circuit (224) including a DC output configured to provide direct electrical current: the secondary circuit of each stage (224-1 to 224-(N-1)), except for the lowest voltage stage (224-N), is electrically coupled to the DC output of the rectifier circuit of a lower voltage stage (224-2 to 224-N); the DC output of the rectifier circuit of each stage (224-2 to 224-N), except for the highest voltage stage (224-1), is electrically coupled to the secondary circuit of a higher voltage stage (224-1 to 224-(N-1)); and the DC output of the rectifier circuit of the highest voltage stage (224-1) is electrically coupled to the x-ray source.
However, Rivas fails to disclose an x-ray tube.
Wagner teaches an x-ray tube (title). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Rivas with the teaching of Wagner, since these x-ray sources were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found obvious to substitute. One would have been motivated to make such a modification for relatively higher efficiency.  
	
Regarding claim 13, Rivas as modified above discloses claim 1. 
However, Rivas fails to disclose wherein the rectifier circuit includes a capacitor and a diode in series and the DC output of the rectifier circuit is between the capacitor and the diode of the rectifier circuit.
Wagner teaches wherein the rectifier circuit includes a capacitor (4a) and a diode (3a) in series and the DC output of the rectifier circuit is between the capacitor and the diode of the rectifier circuit (fig. 1).
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Rivas with the teaching of Wagner, since these rectifiers were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found obvious to substitute. One would have been motivated to make such a modification for smoothening (Wagner: par. 29). 

Regarding claim 16, Wagner teaches wherein the x-ray source (fig. 1) is free of a voltage sensor for sensing bias voltage between a cathode (8) and an anode (7) of the x-ray tube.

Claims 3-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rivas and Wagner as applied to claim 1 above, and further in view of Dadafshar (US 2002/0070835). 

Regarding claim 3, Rivas as modified above suggests claim 1. 
However, Rivas fails to disclose wherein: the secondary winding is divided into two secondary winding parts, the secondary circuit board includes two secondary circuit boards, the two secondary circuit boards being separate and spaced apart from each other; one of the two secondary winding parts is on one of the two secondary circuit boards and the other of the two secondary winding parts is on the other of the two secondary circuit boards: and the primary winding is sandwiched between the two secondary winding parts.
Dadafshar teaches wherein: the secondary winding is divided into two secondary winding parts, the secondary circuit board includes two secondary circuit boards, the two secondary circuit boards being separate and spaced apart from each other; one of the two secondary winding parts is on one of the two secondary circuit boards and the other of the two secondary winding parts is on the other of the two secondary circuit boards: and the primary winding is sandwiched between the two secondary winding parts (fig. 8-9; pars. 30-31 and 37).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Rivas with the teaching of Dadafshar, since one would have been motivated to make such a modification for avoiding flashover problems (Dadafshar: par. 17). 
	
Regarding claim 4, Dadafshar teaches wherein the two secondary circuit boards are parallel with respect to each other (figs. 8-9).

Regarding claim 6, Rivas further discloses wherein: the two secondary winding parts are connected relative to a center of the spiral shape defining a secondary winding connection (figs. 2a and 6a); and the secondary winding connection extends relative to a center of the circuit board (figs. 2a and 6a). Dadafshar further teaches wherein the secondary winding connection extends relative to a center of the primary circuit board (figs. 8-9).
However, Rivas fails to disclose the connection through the center. 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to further modify the prior art with the center connection, since rearranging connections of an invention involves only routine skill in the art. One would have been motivated to make such a modification for a more compact apparatus. 

Regarding claim 7, Rivas discloses wherein the spiral shape of one of the two secondary winding parts necessarily spirals in and the spiral shape of the other of the two secondary winding parts necessarily spirals out, spiral direction necessarily being defined as a direction of current flow at a single point in time (figs. 2a and 6a).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rivas, Wagner, and Dadafshar and as applied to claim 3 above, and further in view of Hongzhong et al. (US 2013/0278371; hereinafter Hongzhong). 
Rivas as modified above suggests claim 1. Dadafshar further teaches the primary circuit board and one of two secondary circuit boards (figs. 8-9).
However, Rivas fails to disclose wherein the primary circuit board is the same circuit board as a secondary circuit board.
Hongzhong teaches wherein the primary circuit board is the same circuit board as a secondary circuit board (par. 5).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to further modify the prior art with the teaching of Hongzhong, since these configurations were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found obvious to substitute (Hongzhong: par. 5). One would have been motivated to make such a modification for saving space or manufacturing costs.  
	
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rivas and Wagner as applied to claim 1 above, and further in view of Sato et al. (US 5430424; hereinafter Sato). 

Regarding claim 8, Rivas as modified above suggests claim 1. 
However, Rivas fails to disclose wherein the primary trace has a width that is at least four times greater than a width of the secondary trace, the width of the primary trace is measured parallel to a face of the primary circuit board, and the width of the secondary trace is measured parallel to a face of the secondary circuit board.
Sato teaches wherein the primary trace has a width that is greater than a width of the secondary trace, the width of the primary trace is measured parallel to a face of the primary circuit board, and the width of the secondary trace is measured parallel to a face of the secondary circuit board (fig. 5a).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to further modify Rivas with the teaching of Sato, since one would have been motivated to make such a modification for reaching the desired amplification. 
It also would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to further modify the prior art with the ratio, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. One would have been motivated to make such a modification for reaching the desired amplification. 

Regarding claim 9, Sato teaches wherein the secondary trace overlaps the primary trace along at least 80% of a length of the secondary trace, the overlap evaluated perpendicular to and passing through the face (fig. 5a).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rivas and Wagner as applied to claim 1 above, and further in view of Hongzhong. 
Rivas as modified above suggests claim 1. 
However, Rivas fails to disclose wherein the primary circuit board is the same circuit board as at least part of the secondary circuit board.
Hongzhong teaches wherein the primary circuit board is the same circuit board as at least part of the secondary circuit board (par. 5).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Rivas with the teaching of Hongzhong, since these configurations were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found obvious to substitute (Hongzhong: par. 5). One would have been motivated to make such a modification for saving space or manufacturing costs.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rivas and Wagner as applied to claim 1 above, and further in view of Mays et al. (US 2001/0048361; hereinafter Mays). 
Rivas as modified above suggests claim 1. Rivas further discloses wherein the primary circuit board and the secondary circuit board comprise material (fig. 4a).
However, Rivas fails to disclose polyimide.
Mays teaches polyimide (par. 49).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Rivas with the teaching of Mays, since these materials were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found obvious to substitute (Mays: par. 49). One would have been motivated to make such a modification for excellent heat resistance.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rivas and Wagner as applied to claim 1 above, and further in view of Hansen (US 2020/0060035). 
Rivas as modified above suggests claim 1. Rivas further discloses wherein: the multiple planar transformers further comprise an intermediate stage between the lowest voltage stage and the highest voltage stage (224-1 to 224-N): something is between and adjoins the lowest voltage stage and the intermediate stage; and something is between and adjoins the intermediate stage and the highest voltage stage (figs. 5a-5b).
However, Rivas fails to disclose potting.
Hansen teaches potting (22).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Rivas with the teaching of Hansen, since one would have been motivated to make such a modification for protection (Hansen: par. 2).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rivas and Wagner as applied to claim 1 above, and further in view of Pascente (US 2002/0003408). 
Rivas as modified above suggests claim 1. 
However, Rivas fails to disclose wherein the high voltage power supply is capable of providing pulses of > 10 kV with a period of < 50 microseconds, each pulse of voltage causing a pulse of x-rays.
Pascente teaches wherein the high voltage power supply is capable of providing pulses of > 10 kV with a period of < 50 microseconds, each pulse of voltage causing a pulse of x-rays (par. 37).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Rivas with the teaching of Pascente, since one would have been motivated to make such a modification depending on the application (Pascente: par. 37).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rivas, Wagner, and Pascente as applied to claim 14 above, and further in view of Zhu et al. (US 2020/0413525; hereinafter Zhu). 
Rivas as modified above suggests claim 14. 
However, Rivas fails to disclose wherein successive pulses have a voltage amplitude difference of> 1 kV and < 1000 kV with respect to each other.
Zhu teaches wherein successive pulses have a voltage amplitude difference of> 1 kV and < 1000 kV with respect to each other (pars. 73 and 91; and fig. 7a).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Rivas with the teaching of Zhu, since one would have been motivated to make such a modification for more accurate identification (Zhu: par. 3).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rivas and Wagner as applied to claim 1 above, and further in view of JP 04-080031 U (hereinafter JP ‘031).   
Rivas as modified above suggests claim 1. Rivas further discloses wherein: each primary circuit further comprises components electrically-coupled with the primary winding; each secondary circuit further comprises components electrically-coupled with the secondary winding (fig. 2a).
However, Rivas fails to disclose a primary capacitor electrically-coupled in parallel with the primary winding; and a secondary capacitor electrically-coupled in parallel with the secondary winding.
JP ‘031 (fig. 5) teaches a primary capacitor (6) electrically-coupled in parallel with the primary winding (on the left); and a secondary capacitor (6) electrically-coupled in parallel with the secondary winding (on the right).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Rivas with the teaching of JP ‘031, since one would have been motivated to make such a modification for better saturation control (JP ‘031: pg. 3: par. 1).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rivas and Wagner as applied to claim 1 above, and further in view of Ide (US 2009/0322307).   
Rivas as modified above suggests claim 1. Rivas further discloses wherein for each stage, the primary circuit is relative to the secondary circuit (fig. 2a).
However, Rivas fails to disclose wherein the primary circuit is resonant with the secondary circuit.
Ide teaches wherein the primary circuit is resonant with the secondary circuit (par. 54). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Rivas with the teaching of Ide, since one would have been motivated to make such a modification for efficiency (Ide: par. 54). 

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884